Citation Nr: 0317869	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-49 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant retired from service in February 1990 with more 
than 20 years of active duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The claim has been remanded three 
times: in August 1996- in order to permit additional 
development; in February 1999- for the purpose of obtaining 
additional medical records and evaluation of the claims file, 
which was to include an opinion as to whether it was as 
likely as not that the appellant had a heart disorder that 
had had its origin in service; and in February 2001- for the 
purpose of obtaining a medical opinion as to the nature and 
etiology of each of the appellant's current heart disorders.  
Following receipt of an April 2001 VA medical opinion by a 
cardiologist, the Board, in February 2002, sent the claim to 
an independent medical specialist in cardiology for the 
purpose of obtaining a clarifying medical opinion concerning 
the nature and etiology of the appellant's cardiology 
problems.  


FINDING OF FACT

The appellant is shown to have hypertension with 
cardiomyopathy that is etiologically related to his military 
service.  


CONCLUSION OF LAW

Hypertension with cardiomyopathy was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the February 1994 
and December 1994 rating decisions, the November 1994 
statement of the case, and the December 1994, May 1998, and 
May 2001 supplemental statements of the case of the evidence 
necessary to substantiate his claim for service connection 
for a heart disorder, and of the applicable laws and 
regulations.  In March 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary from him in order for VA to grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the February 1994 and rating decision, the appellant 
was sent an explanation of his rights in the VA claims 
process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA heart examinations in October 
1996, July 1999, and April 2001, and sought a medical opinion 
from an independent medical specialist in cardiology in April 
2002.  The appellant has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant has not indicated a desire to present testimony 
at a personal hearing.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has a heart disorder that had 
its origin in service.  He claims that it was initially 
manifested at his retirement examination, and that it did not 
exist prior to his entrance into the military.  

The appellant's service medical records show a complaint of 
chest pain in July 1975, for which he underwent evaluation 
that included an electrocardiogram (EKG) that revealed a 
first degree atrioventricular (AV) block with early 
repolarization in the U leads.  In August 1975, the appellant 
reported a history of chest pain since childhood.  A March 
1976 entry noted that while there was a history of pleuritic 
pain on strenuous exertion for many years, a cardiac 
consultant felt the heart was okay.  A February 1977 physical 
profile indicated that the appellant's chest wall pain was 
secondary to pectus excavatum.  EKGs in September 1989 and at 
the appellant's January 1990 retirement examination were 
considered abnormal and revealed a first degree AV block with 
ST and T wave abnormality.  The January 1990 retirement 
examination report noted that a chest X-ray showed mild 
cardiomegaly, that an EKG had revealed ischemic changes 
(unchanged from previous EKG), and that an echocardiogram had 
revealed mild left ventricular hypertrophy and mitral valve 
bowing.  

Medical records received from Fox Army Hospital, dated 
between April 1990 and October 1996, showed occasional 
elevated blood pressure readings from December 1990 to 
October 1996, and a notation of mild hypertension in March 
1996.  An EKG taken during a period of VA hospitalization in 
October 1991 was interpreted as showing a "slight first 
degree AV block with nonspecific ST changes."  

An October 1996 VA heart examination report noted that the 
appellant had provided past medical history of a one year 
period of elevated blood pressure for which he had received 
treatment, and of having undergone a three month work-up at 
Fox Army Hospital after which he was told that he had some 
heart problems with a poor blood supply to the heart.  The 
examiner reported that the heart seemed to be slightly 
enlarged both right and left with a short systolic murmur on 
the apex, that blood pressure was 132/74, and that diagnoses 
included essential hypertension and coronary artery sclerosis 
with coronary insufficiency.  An EKG taken in conjunction 
with the October 1996 VA examination was considered abnormal, 
and included a notation of "T wave abnormality, consider 
inferolateral ischemia."  

The claims file was reviewed in July 1999 by a VA physician, 
who noted the October 1996 VA examination diagnoses and the 
appellant's medical history.  The physician stated that, 
while he did not believe it was possible to establish without 
a doubt that heart disease was present during the appellant's 
period of military service, it was his opinion that it was as 
likely as not that the appellant had a heart disorder that 
had its origin in military service, because of the 
consistently shown ST segment and T wave abnormalities on the 
EKGs and the well know fact that heart disease is often a 
slow, gradual progression that might not show objective 
abnormalities until the disease is fairly well developed.  
However, the physician did not indicate the nature of the 
heart disorder he felt had had its origin in service.  

After reviewing the claims file, a VA cardiologist examined 
the appellant in April 2001.  It was reported that the 
appellant stated he had experienced chest pain associated 
with physical activity and running since entering into the 
military, and that he had been told at that time that he had 
chest wall pain, for which he was put on permanent profile 
that restricted his running activity to one quarter mile.  
The cardiologist noted that (1) apparently the appellant had 
no documented cardiac problems while in the military, and, 
after leaving military service, was first diagnosed and 
treated for hypertension in 1994, at which time he had an 
abnormal electrocardiogram with nonspecific T abnormalities 
which were chronic and probably related to his hypertension; 
(2) an echocardiogram in March 1996 revealed mild left 
ventricular hypertrophy and ejection fraction of 60 to 65 
percent; (3) the appellant had continued to have atypical 
chest pain and stated that when recording his blood pressure 
at home it was usually about 160/100; and (4) the appellant 
was being treated with Diovan (160 mg twice a day) and had 
stated that he had undergone a thorough evaluation at the 
Huntsville Hospital recently for his chest pain, which had 
apparently included a nuclear scan stress test that showed no 
blockages.  

Physical examination revealed the following findings: blood 
pressure was 125/75 with a regular pulse rate of 80; 
fundoscopically, there were some arterial narrowing, no AV 
nicking, and an apparent early cataract in the right eye that 
prevent observation of the right fundus; an unenlarged heart 
on palpation, without no murmurs or extra sounds; and present 
peripheral pulses.  The diagnoses were hypertension that was 
apparently controlled at the time of the examination, mild 
hypertensive cardiomyopathy with mild left ventricular 
hypertrophy and chronic T wave abnormality on EKG, and no 
evidence of coronary artery disease.  The cardiologist stated 
that the appellant's hypertension apparently was not 
documented in service and, therefore, his hypertensive 
problems could not be considered service connected.  

Pursuant to a request from the Board as to the etiology of 
the appellant's heart conditions, Inderpal Gujral, M.D., a 
cardiologist, furnished the Board with an independent medical 
opinion in April 2002.  He stated that review of the medical 
evidence revealed that the appellant had been seen on various 
occasions due to his chest pain, which was described as 
atypical.  Dr. Gujral indicated that "the 
electrocardiogram" had shown first degree atrioventricular 
block with abnormality in the ST segment and T-Waves, with a 
possibility of cardiac ischemia, and that a 1996 
echocardiogram showed left ventricular hypertrophy.  Dr. 
Gujral noted that a chest X-ray did not show any evidence of 
cardiomegaly, that total cholesterol and triglycerides were 
found to be elevated in 1993, and that a nuclear stress test 
was negative for ischemia.  Dr. Gujral opined that he did not 
believe it was possible to establish, without doubt, that 
heart disease was present during the appellant's military 
service, but that it was as likely as not that he had heart 
disease with possible origin in military service.  

In an addendum to his April 2002 report, Dr. Gujral listed 
the following observations regarding the appellant's 
cardiovascular problems: the in-service chest pain was more 
likely to be non-cardiac than cardiac; EKG changes identified 
in-service were more likely to be non ischemic than ischemic; 
the normal ETT (exercise tolerance test) in 1975 and a recent 
nuclear stress test that did not revel any evidence of 
ischemia also supported the above-mentioned points; chronic 
cardiovascular disability, secondary to pectus excavatum, 
which the veteran had, could not be ruled out; a chest X-ray 
finding of mild cardiomegaly in-service might be due to 
hypertension; the finding of left ventricle hypertrophy and 
mitral valve bowing on the service separation echocardiogram 
might be indicative of underlying hypertension and mitral 
valve prolapse; blood pressure might be normal on different 
occasions even in people who have hypertension or if they are 
under treatment with medications; and it was not possible to 
establish without doubt that heart disease was present during 
the appellant's military service, however, it was as likely 
as not that he had heart disease with possible origin in the 
military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a cardiovascular disorder, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Though cardiovascular disease was not identified in service, 
the veteran was seen on several occasions for complaints of 
chest pain and EKGs reflected abnormality.  Testing following 
active duty suggested the presence of coronary artery 
disease.  On VA examination in April 2001, the cardiologist 
concluded that there was no evidence of coronary artery 
disease, however, diagnoses of hypertension and 
cardiomyopathy were confirmed.

The Board notes that there have been three medical opinions 
presented concerning the etiology of the appellant's current 
cardiovascular problems.  A VA physician indicated in July 
1999 that while he did not believe it was possible to 
establish without a doubt that heart disease was present 
during the appellant's period of military service, it was his 
opinion that it was as likely as not that the appellant had a 
heart disorder that had its origin in military service, 
because of the consistently shown ST segment and T wave 
abnormalities on the EKGs and the well-know fact that heart 
disease is often a slow, gradual progression that might not 
show objective abnormalities until the disease is fairly well 
developed.  The VA cardiologist stated in April 2001 that the 
appellant's hypertension apparently was not documented in 
service and, therefore, his hypertensive problems could not 
be considered service connected.  Finally, an independent 
medical specialist in cardiology opined in April 2002, after 
careful review of the claims file, that it was as likely as 
not that the appellant had heart disease with possible origin 
in military service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West , 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  After evaluating the evidence 
presented with regard to the appellant's claim for service 
connection for a heart disorder, particularly the April 2002 
medical opinion by the independent medical specialist in 
cardiology that provides a link between the appellant's 
inservice cardiovascular problems and his currently 
cardiovascular disability, the Board concludes that there is 
an approximate balance of the positive and negative evidence 
as to whether the above criteria have been demonstrated 
regarding the claim.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for hypertension with cardiomyopathy.  


ORDER

Service connection is granted for hypertension with 
cardiomyopathy.  



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

